Name &Case    8:19-cr-00061-JVS Document 376 Filed 11/04/20 Page 1 of 1 Page ID #:5656
        Address:
NICOLA T. HANNA
United States Attorney
PATRICK R. FITZGERALD (Cal. Bar No. 135512)
Assistant United States Attorney



                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA                                  CASE NUMBER:

                                                                            SA CR 19-061-JVS
                                           PLAINTIFF(S)
                  v.
MICHAEL JOHN AVENATTI                                              NOTICE OF MANUAL FILING
                                                                         OR LODGING
                                        DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)
USAO PRIVILEGE REVIEW TEAM’S REPORT RE FURTHER PRIVILEGE REVIEW




Reason:
✔     Under Seal
✔     In Camera
      Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
      Per Court order dated:
      Other:




November 4, 2020                                           PATRICK R. FITZGERALD
Date                                                       Attorney Name
                                                           UNITED STATES OF AMERICA
                                                           Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                           NOTICE OF MANUAL FILING OR LODGING
